 



Exhibit 10.53
November 3, 2004

ASYST TECHNOLOGIES, INC.
CHANGE-IN-CONTROL AGREEMENT

     THIS CHANGE-IN-CONTROL AGREEMENT (this “Agreement”), made and entered into
as of November 3, 2004 (the “Effective Date”), by and between Asyst
Technologies, Inc., a California corporation (“Asyst”), and Robert J. Nikl (the
“Executive”).

     WHEREAS, Asyst considers it essential to foster the continued employment of
key management personnel and recognizes the distraction and disruption that the
possibility of a Change in Control (as defined in Section 1(e) below) may raise,
to the detriment of Asyst and its stockholders; and

     WHEREAS, Asyst has determined to take appropriate steps to reinforce and
encourage the continued attention and dedication of key management personnel to
their assigned duties in the face of a possible Change in Control;

     NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, Asyst and the Executive hereby agree as follows:

     1. DEFINITIONS.

          (a) “Base Salary” shall mean the annualized base salary of the
Executive at the time of termination of his employment, within the application
of this Agreement.

          (b) “Beneficiary” shall mean (i) the person or persons named by the
Executive, by written notice to Asyst, to receive any compensation or benefit
payable under this Agreement, or (ii) in the event of his death, if no such
person is named and survives the Executive, his estate.

1



--------------------------------------------------------------------------------



 



          (c) “Board” shall mean the Board of Directors of Asyst, acting in such
capacity.

          (d) “Cause” shall mean any of the following, occurring during the term
of the Executive’s employment or employment relationship with Asyst:

               (i) the Executive’s conviction in a court of law of, or guilty
plea, no contest plea or no lo contendere please to, a felony charge;

               (ii) willful, substantial and continued failure by the Executive
to perform the duties of his position after receiving notice of the same;

               (iii) willful engagement by the Executive in conduct that is
demonstrably, materially and economically injurious to Asyst; or

               (iv) gross negligence by the Executive during the performance of
the duties of his position resulting in demonstrable, material and economic
injury to Asyst.

          (e) “Change in Control” shall mean any of the following, occurring
during the term of the Executive’s employment or employment relationship with
Asyst:

               (i) an acquisition by an individual, an entity or a group
(excluding Asyst, an employee benefit plan of Asyst, or a corporation controlled
by Asyst’s stockholders) of 30 percent or more of Asyst’s then-outstanding
common stock or voting securities;

               (ii) a change in composition of the Board occurring within a
rolling two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors (“Incumbent Directors” shall mean directors
who either (x) are members of the Board as of the Effective Date or (y) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination, but shall not include an individual not otherwise an Incumbent
Director whose

2



--------------------------------------------------------------------------------



 



election or nomination is in connection with an actual or threatened proxy
contest (relating to the election of directors to the Board)); or

               (iii) consummation of a complete liquidation or dissolution of
Asyst, or a merger, consolidation or sale of all or substantially all of Asyst’s
then-existing assets (collectively, a “Business Combination”), other than a
Business Combination (x) in which the stockholders of Asyst immediately prior to
the Business Combination receive 50 percent or more of the voting stock
resulting from the Business Combination, (y) at least a majority of the board of
directors of the corporation resulting from the Business Combination were
Incumbent Directors and (z) after which no individual, entity or group
(excluding any corporation resulting from the Business Combination or any
employee benefit plan of such corporation or of Asyst) owns 30 percent or more
of the stock of the corporation resulting from the Business Combination who did
not own such stock immediately before the Business Combination.

          (f) “Disability” shall mean the illness or other mental or physical
disability of the Executive, as determined by a physician acceptable to Asyst
and the Executive, resulting in his failure (i) to perform substantially the
material duties of his position for a period of six or more consecutive months,
or an aggregate of nine months in any 12-month period, and (ii) to return to the
performance of his duties within 30 days after receiving written notice of
termination.

          (g) “Good Reason” shall mean, without the Executive’s prior written
consent or his acquiescence:

               (i) assignment to the Executive of duties incompatible with his
position, failure to maintain him in this position and its reporting
relationship, or a substantial diminution in the nature of his authority or
responsibilities;

3



--------------------------------------------------------------------------------



 



               (ii) reduction in his then-current Base Salary or in the bonus or
incentive compensation opportunities or benefits coverage available during the
term of this Agreement, except pursuant to an across-the-board reduction
similarly affecting all senior executives of Asyst;

               (iii) termination of the Executive’s employment, for any reason
other than Cause, death, Disability or voluntary termination, within two years
following a Change in Control;

               (iv) within two years following a Change in Control, relocation
of the Executive’s principal place of business to a location more than 30 miles
from the location of such office on the date of this Agreement; or

               (v) Asyst’s failure to pay the Executive any material amounts
otherwise vested and due him hereunder or under any plan, program or policy of
Asyst.

     2. TERM OF AGREEMENT.

          This Agreement shall be effective immediately as of the Effective
Date, and shall remain in effect until the earliest to occur of (a) termination
of the Executive’s employment with Asyst following a Change in Control (i) by
reason of death or Disability, (ii) by Asyst for Cause, or (iii) by the
Executive other than for Good Reason; (b) two years after the date of a Change
in Control; or (c) two years after the effective date, provided that a Change in
Control has not occurred within such two-year period.

4



--------------------------------------------------------------------------------



 



     3. ENTITLEMENT UPON TERMINATION BY ASYST WITHOUT CAUSE OR BY THE EXECUTIVE
FOR GOOD REASON WITHIN TWO YEARS FOLLOWING A CHANGE IN CONTROL.

     In the event of termination of the Executive’s employment within two years
following a Change in Control (a) by Asyst without Cause or (b) by the Executive
for Good Reason, he shall be entitled to the following (such amounts to be paid
to the Executive in a cash lump sum within 30 business days after termination):

          (a) General Entitlement:

               (i) his Base Salary through the date of termination, but not yet
paid to him;

               (ii) payment in lieu of any unused vacation, in accordance with
Asyst’s vacation policy and applicable laws;

               (iii) any annual or discretionary bonus earned but not yet paid
to him for any completed fiscal year prior to the fiscal year in which his
termination occurs;

               (iv) any compensation under any deferred compensation plan of
Asyst or deferred compensation agreement with Asyst then in effect (subject to
the terms and conditions of such plan);

               (v) any other compensation or benefits, including without
limitation any benefits under long-term incentive compensation plans, any
benefits under equity grants and awards and employee benefits under plans that
have vested through the date of termination, or to which he may then be
entitled, in accordance with the applicable terms of each grant, award or plan;
and

5



--------------------------------------------------------------------------------



 



               (vi) reimbursement of any business expenses reasonably and
properly incurred by the Executive through the date of termination, but not yet
paid to him.

          (b) Change-in-Control Entitlement:

               (i) two times the sum of (A) his Base Salary, at the rate in
effect immediately before such termination, and (B) an amount equal to the
average of his annual bonuses actually paid by Asyst to the Executive during the
three completed fiscal years prior to the year in which termination occurs;

               (ii) continuing coverage under the life, disability, accident,
health, dental and vision insurance programs covering senior executives of Asyst
generally, as from time to time in effect, to the extent permitted under COBRA
coverage or the terms of other such programs, for the two-year period from such
termination, or, if earlier, through such date as he becomes eligible for
substantially similar coverage under the employee benefit plans of a new
employer; and

               (iii) immediate and unconditional vesting of any unvested stock
options and stock grants previously awarded to the Executive and, for the
one-year period following termination, the right to exercise the all such stock
options, grants and awards vested as of the termination of employment.

          (c) Determination of Amount of Payment. In the event that any payments
or other benefits received or to be received by the Executive pursuant to this
Agreement (“Payments”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and (ii) but for this Section 3(c), be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then, in accordance with this
Section 3(c), such Payments shall be reduced to the maximum amount that

6



--------------------------------------------------------------------------------



 



would result in no portion of the payments being subject to the Excise Tax, but
only if and to the extent that such a reduction would result in the Executive’s
receipt of Payments that are greater than the net amount that he would receive
hereunder (after application of the Excise Tax) if no reduction were made.

          The amount of required reduction, if any, shall be the smallest amount
so that the Executive’s net proceeds with respect to the Payments (after taking
into account payment of any Excise Tax) shall be maximized, as determined by
him. The Executive’s reasonable determination of any required reduction pursuant
to this Section 3(c) shall be conclusive and binding upon Asyst. Asyst shall
reduce Payments in accordance with this Section 3(c) only upon written notice
from the Executive indicating the amount of such reduction, if any. If the
Internal Revenue Service (the “IRS”) determines that a Payment is subject to the
Excise Tax, then the following paragraph shall apply.

          Notwithstanding any reduction described in the immediately preceding
paragraph (or in the absence of any such reduction), if the IRS determines that
the Executive is liable for the Excise Tax as a result of the receipt of
Payments, then he shall be obligated to pay back to Asyst, within 30 days after
final IRS determination, an amount of the Payments equal to the “Repayment
Amount.” The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to Asyst so that the Executive’s net proceeds with
respect to the Payments (after taking into account the payment of the Excise Tax
imposed on such Payments) shall be maximized. Notwithstanding the foregoing, the
Repayment Amount shall be zero if a Repayment Amount of more than zero would not
eliminate the Excise Tax imposed on the Payments. If the Excise Tax is not
eliminated pursuant to this paragraph, the Executive shall pay the Excise Tax.

7



--------------------------------------------------------------------------------



 



          (d) Release. Asyst may require, as a condition of receiving the
foregoing Change-in-Control payment or other Payment under subsection (b) or
(c) above, that the Executive execute in conjunction with his termination a
general release substantially in the form annexed hereto as Exhibit A (subject
to such reasonable changes as may be required by circumstances or changes in
applicable law as are necessary to give effect to the same), which upon
execution shall be deemed incorporated herein by reference as a material part of
this Agreement.

     4. NO MITIGATION.

          Asyst agrees that if the Executive’s employment with Asyst terminates,
he shall not be obligated to seek other employment or to attempt to reduce any
amount payable to him under this Agreement. Further, no amount of any payment
hereunder shall be reduced by any compensation earned by the Executive as the
result of employment by a subsequent employer or otherwise.

     5. NOTICES.

          Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand, electronic transmission (with a copy following by hand or by
overnight courier), by registered or certified mail, postage prepaid, return
receipt requested or by overnight courier addressed to the other party. All
notices shall be addressed as follows, or to such other address or addresses as
may be substituted by notice in writing:

     
To Asyst :
  To the Executive:
Asyst Technologies, Inc.
   
General Counsel
   
48761 Kato Road
   
Fremont, CA 94538
   
Fax: (510) 661-5624
   

8



--------------------------------------------------------------------------------



 



     6. GENERAL PROVISIONS.

          (a) Amendments. No provision of this Agreement may be amended,
modified or waived unless such amendment, modification or waiver shall be agreed
to in writing and signed by the Executive and by the Compensation Committee of
the Board.

          (b) Severability. If any provision of this Agreement shall be
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

          (c) Partial Invalidity. If any provision of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.

          (d) Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of California, without
reference to rules relating to conflicts of law.

          (e) Inconsistencies. The terms of this Agreement supersede any
inconsistent prior promises, policies, representations, understandings,
arrangements or agreements between the parties, whether by employment contract
or otherwise.

          (f) Survival. Notwithstanding the termination of the term of this
Agreement, the duties and obligations of Asyst, if any, following the
termination of the Executive’s employment following a Change in Control shall
survive indefinitely.

9



--------------------------------------------------------------------------------



 



          (g) Withholding. Asyst may deduct and withhold from any payments
hereunder the amount that Asyst, in its reasonable judgment, is required to
deduct and withhold for any federal, state or local income or employment taxes.

          (h) No Other Compensation; Employee at Will. Except and to the extent
specifically provided in Section 3 above, no amount or benefit shall be due or
payable to the Executive, and no obligation or liability due or owing by Asyst,
under this Agreement or otherwise in respect of termination of his employment
(at any time or within two years following a Change in Control). This Agreement
shall not be construed as creating an express or implied contract of employment
and, except and to the extent specifically otherwise agreed in writing between
the Executive and Asyst, the Executive is and shall remain an “employee at will”
and shall not have any right or expectation (reasonable or otherwise) to be
retained or continue in the employ of Asyst.

          (i) Arbitration. Any right or benefit, or obligation or liability,
granted or arising under this Agreement, and any other dispute between the
Executive and Asyst arising from or relating to the Executive’s employment or
termination of employment, shall be subject to and resolved exclusively by
binding non-appealable arbitration. The terms and conditions of the Agreement to
Arbitrate Disputes and Claims shall govern such arbitration (in the event
entered between the parties, and as amended from time to time), be binding on
the Executive and Asyst and shall be deemed incorporated herein by reference as
a material part of this Agreement. Neither the Executive nor Asyst shall be
liable to, or entitled to recover from, the other, for any claim, cause or
action, suit or proceeding relating to any right or obligation hereunder, any
incidental, special, consequential or exemplary damages of any kind, including
punitive damages (and the arbitrator will be without jurisdiction to award such
damages). The arbitrator also will

10



--------------------------------------------------------------------------------



 



not have authority to award attorneys’ fees or costs to either party, unless a
statute at issue which is the basis for the dispute expressly authorizes the
award of attorneys’ fees or costs to the prevailing party. In this instance, the
arbitrator shall have the authority to make an award of only of reasonable
attorneys’ fees and costs to the prevailing party, and to the extent and in the
manner permitted by the applicable statute. However, any award of fees and costs
will be limited to the amount of reasonable fees and costs actually incurred and
which bear a reasonable relation to the prevailing party’s actual recovery.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

            ASYST TECHNOLOGIES, INC.
      By:   /s/ Steve Debenham           1/10/05         Name:   Steve Debenham 
      Title:   VP, General Counsel & Secretary        EXECUTIVE
      /s/ Robert J. Nikl                      Executive           

11